      Case 3:14-cr-03703-JLS Document 110 Filed 04/07/21 PageID.481 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                       Case No.: 14CR3703-JLS
10                                      Plaintiff,
                                                     ORDER CONTINUING MOTION
11   v.                                              HEARING/TRIAL SETTING

12   PORNPUN SETTAPHAKORN (3),
13                                    Defendant.
14
15         Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
16   the Motion Hearing/Trial Setting presently scheduled for April 9, 2021 shall be continued
17   to May 14, 2021 at 1:30 p.m.
18         For the reasons set forth in the joint motion, the Court finds that the ends of justice
19   will be served by granting the requested continuance, and these outweigh the interests of
20   the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
21   continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), as well as under 18
22   U.S.C. § 3161(h)(1)(D).
23         IT IS SO ORDERED.
24   Dated: April 7, 2021
25
26
27
28


                                                                                      14CR3703-JLS
